t c summary opinion united_states tax_court marlene rayfield murphy petitioners v commissioner of internal revenue respondent docket no 7787-09s filed date marlene and rayfield murphy pro sese barton thomas and swati desai student for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case was commenced in response to a notice_of_determination concerning collection action the issues for decision are whether the internal_revenue_service irs appeals_office abused its discretion by sustaining the rejection of an offer-in-compromise oic and the filing of a federal_tax_lien with respect to petitioners’ unpaid federal income taxes for and all section references are to the internal_revenue_code background some of the facts have been stipulated and the stipulated facts are incorporated by this reference petitioners resided in illinois at the time their petition was filed petitioners filed joint federal_income_tax returns for and the irs examined these tax returns and determined deficiencies petitioners consented to the determined income_tax deficiencies interest and failure to pay additions to tax by executing forms waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment subsequently these amounts were assessed in date on date petitioners submitted a form_656 offer_in_compromise based on doubt as to collectibility and offered to pay dollar_figure for the then-outstanding and tax_liabilities of dollar_figure petitioners attached a completed form 433-a collection information statement for wage earners and self-employed individuals and indicated that petitioner marlene murphy petitioner owned and operated a business school out of the home and that petitioner rayfield murphy worked for a delivery service the irs acknowledged receipt of the oic and informed petitioners that while the irs was investigating the offer a notice_of_federal_tax_lien would be filed to protect the government’s interests the offer specialist determined that petitioners owned assets with equity including vehicles petitioner’s individual_retirement_account and real_property where petitioner’s father lives part time petitioner informed the offer specialist that she had applied for a home equity loan but did not qualify because of an outstanding judgment stemming from a business that rayfield murphy had owned and operated from until date on date the irs sent petitioners a notice_of_federal_tax_lien filing with respect to and the recorded lien reported outstanding amounts owed of dollar_figure and dollar_figure for and respectively on date petitioners responded to the lien filing by submitting a completed form request for a collection_due_process or equivalent_hearing on the form petitioners requested the collection alternative of an oic and withdrawal of the lien the settlement officer assigned to petitioners’ collection_due_process cdp proceeding informed them that she would include the determination from the appeals office’s review of their previously submitted oic in her notice_of_determination on date the settlement officer conducted a telephone conference with petitioner regarding the tax_lien_filing petitioner requested that the lien filing be withdrawn because it was negatively affecting petitioners’ credit rating was preventing petitioner from earning income from her business school because she was having difficulty securing liability insurance and a surety bond and was preventing petitioners from securing a home equity loan to pay the outstanding tax_liabilities petitioner also requested abatement of interest and additions to tax for failure to pay claiming reasonable_cause the appeals officer reviewing petitioners’ oic noted that petitioner’s business school was not generating a profit and determined that petitioners’ income was minimal and not sufficient to meet necessary living_expenses during the review the appeals officer reduced petitioners’ calculated equity in assets to dollar_figure however by letter dated date the appeals_office informed petitioners that it would not recommend acceptance of their offer because their equity in assets exceeded the amount owed on date the appeals_office sent separate and identical notices of determination to petitioners informing them that the appeals_office had sustained the rejection of the oic and the filing of the notice_of_federal_tax_lien discussion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay the lien arises when the assessment is made see sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter the hearing generally shall be conducted consistent with procedures set forth in sec_6330 d e and g see sec_6320 under sec_6330 a taxpayer may raise any relevant issue at a cdp hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise the taxpayer may also challenge the existence and amount of the underlying tax_liability if no notice_of_deficiency was received or the taxpayer did not otherwise have an opportunity to dispute such tax_liability sec_6330 this court has interpreted underlying tax_liability in sec_6330 to include any amounts owed by the taxpayer pursuant to the tax laws including additions to tax and statutory interest 115_tc_329 the appeals officer must consider the relevant issues verify the requirements of applicable law and administrative procedures have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 for purposes of sec_6330 a taxpayer who has waived the right to challenge the proposed assessments by signing a form_870 consenting to the immediate_assessment and collection of tax_liabilities is deemed to have had the opportunity to dispute the underlying tax_liability and is precluded by such waiver from challenging the underlying tax_liability in the cdp hearing or before this court see 117_tc_324 lance v commissioner tcmemo_2009_129 petitioners executed forms for and with respect to the income_tax deficiencies additions to tax and interest therefore they may not contest the underlying liabilities and must establish that the issuance of the notices of determination sustaining the rejection of an oic and lien filing was an abuse_of_discretion see 114_tc_604 an abuse_of_discretion is shown only if the action of the appeals officer was arbitrary capricious or without sound basis in fact or law see 129_tc_107 sec_7122 authorizes compromise of a taxpayer’s outstanding federal_income_tax liabilities sec_7122 provides that the secretary shall prescribe guidelines for evaluation of whether an oic should be accepted the regulations set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs doubt as to liability is not at issue in this case for purposes of evaluating an oic doubt as to collectibility exists where the taxpayer’s assets and income are less than the full amount of the liability sec_301 b proced admin regs an oic based on doubt as to collectibility will be considered acceptable if it is unlikely that the tax can be collected in full and the offer reasonably reflects the amount the service could collect through other means this amount is the reasonable collection potential of a case revproc_2003_71 sec_4 2003_2_cb_517 a compromise based on doubt as to collectibility may be accepted where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs generally under the commissioner’s administrative guidelines an offer to compromise based on doubt as to collectibility will be acceptable only if it reflects the reasonable collection potential rcp see internal_revenue_manual irm pt date see also revproc_2003_71 sec_4 where the appeals officer has followed the irs guidelines to ascertain a taxpayer’s rcp and has rejected the taxpayer’s collection alternative on that basis we generally have found no abuse_of_discretion see dean v commissioner tcmemo_2009_269 mcclanahan v commissioner tcmemo_2008_161 petitioner supplied information and explanations to the appeals_office that resulted in the determination of an rcp that was greater than the amount of the outstanding liabilities the record reflects that the appeals_office followed irs guidelines to determine petitioners’ rcp and the determined rcp exceeds petitioners’ offer a compromise may be entered into to promote effective tax_administration when the secretary determines that although collection in full could be achieved collection of the full liability would cause the taxpayer economic hardship within the meaning of sec_301_6343-1 proced admin regs see sec_301_7122-1 proced admin regs in some cases the commissioner will accept an offer of less than the rcp if there are special circumstances revproc_2003_71 sec_4 special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect an amount equal to the rcp or circumstances justifying acceptance of an amount less than the rcp of the case based on public policy or equity considerations see irm pt date economic hardship is present when the taxpayer is unable to pay reasonable basic living_expenses sec_301_6343-1 proced admin regs however in accordance with the commissioner’s guidelines an oic based on doubt as to collectibility with special circumstances or to promote effective tax_administration should not be accepted even when economic hardship or considerations of public policy or equity circumstances are identified if the taxpayer does not offer an acceptable amount see irm pt date we do not substitute our own judgment for that of the appeals_office or prescribe the amount we believe would be an acceptable oic but instead correct only abuses of discretion see schropp v commissioner tcmemo_2010_71 see also 125_tc_301 affd 469_f3d_27 1st cir petitioners do not allege that the appeals_office failed to consider any information with respect to their oic or that any of the factual findings were incorrect but assert that the appeals_office did not consider their inability to use the equity in their assets to pay the outstanding tax_liabilities although the appeals_office recognized that petitioners’ income over the 3-year period before the cdp hearing had been minimal and not sufficient to meet necessary living_expenses the appeals officer determined that the requested oic of dollar_figure was not an acceptable amount and should be rejected because petitioners had equity in assets that exceeded the outstanding liabilities see irm pt the government is entitled to preserve its priority regarding petitioners’ assets given their value and the uncertainty regarding their disposition the appeals officer considered petitioners’ proposed oic and confirmed the rejection of that oic on the basis of a proper application of the irm guidelines thus it was not an abuse_of_discretion for the appeals_office to confirm the rejection of the oic with respect to petitioners’ unpaid income_tax liabilities for and petitioners contend that respondent should have advised them of the option to request placing their outstanding tax_liabilities in currently not collectible status a taxpayer may request that an outstanding federal_income_tax liability be designated currently not collectible where on the basis of the taxpayer’s assets equity income and expenses the taxpayer has no apparent ability to make payments on the outstanding tax_liability see foley v commissioner tcmemo_2007_242 irs procedures indicate that currently not collectible status is a collection alternative to a levy action and there is no levy in this case thus petitioners’ assertion is meritless see irm pt dollar_figure date policy statement petitioner asserted that the filing of the federal_tax_lien was preventing petitioners from obtaining a home equity loan however petitioner informed the appeals_office that a home equity loan had been denied because of an outstanding judgment related to the business that her husband had owned and operated after verifying that the requirements of applicable law and administrative procedure had been met the appeals_office concluded that the filing of the notice_of_federal_tax_lien balanced the need for efficient collection_of_taxes with petitioners’ concern that the collection be no more intrusive than necessary respondent used the available methods under the internal_revenue_code for protecting the united states’ claims against subsequent creditors by filing the federal_tax_lien and the record shows that the decision of the appeals_office to sustain the filing of the federal_tax_lien was not arbitrary capricious or without sound basis in fact or law we have considered all arguments made and to the extent not mentioned or addressed we conclude that they are without merit or irrelevant to reflect the foregoing decision will be entered for respondent
